DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith M. Campbell on 04/14/2021.

The application has been amended as follows: 

1. (Currently Amended) A holder for an aerosol generating article having a heat source, the holder comprising: 
a body defining a passage configured to receive the aerosol generating article; and 
a retainer longitudinally moveable relative to the body from a first position to a second
 position, the retainer comprising a deflectable arm and a retention member extending from the arm and configured to retain the aerosol generating article within the passage of the body when the retainer is in the first position, wherein movement of the retainer 
wherein the body and the retainer are configured such that, when the retainer is in the first position, the retention member extends distally beyond the heat source of the aerosol generating article when the aerosol generating article is received in the passage of the body and during use of the aerosol generating article,
wherein the body and the retainer are configured to receive an aerosol generating article having a length of 65 millimeters to 100 millimeters.
21. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding the subject matter of the instant application, they are deemed novel and non-obvious over the prior art of record. The prior art teaches a holder comprising a body, a retainer longitudinally moveable relative to the body comprising a deflectable arm and a retention member extending from the arm wherein the body and retainer are configured such that the retainer is in the first position. The prior art does not explicitly disclose when the retainer is in the first position the retention member extends distally beyond the heat source and the body and the retainer are configured to receive an aerosol generating article having a length of 65 millimeters to 100 millimeters. There is no teaching, reasonable suggestion or motivation to modify the prior art to correspond with the claimed invention, therefore it would have been nonobvious to one of ordinary skill of the art before the effective filing date of the claimed invention to arrive at the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JENNIFER A KESSIE/Examiner, Art Unit 1747     

/ERIC YAARY/Examiner, Art Unit 1747